OFFICE   OF   THE   ATTORNEY     GENERAL     OF   TEXAS

                               AUSTIN




Honorable Jaok weiob
County Attorney
canieron county
Brownsrllle ,, Texa8

Dear Sir:                                                   an




                                                  etless than that

                                              on the above trteted



                                        upon the inote re-




                     d or xoad and bridge bonds in
                     lion (#6,OOO,OOO)Dollar8 ana
                     bondn in esoees of One I&ion
                           The oSSi6.e of County
                 Cameron County, Teua8, earned, ti
                5, a8 fees, the 8am of 'pusThouSand,
     Semn Hundred ($2,700) Dollara.*
         s4mtiork 44 of Artlole 16 or the mrae Constitution
mede 88 ionars:

         *The Lagielatum shall presorlbe the datiss
     and provide for the eleotion by the~qadltflsd
     totem 0r each eowtF in thie   stata-,sf a oountr
                                                                  679



IIonomhla Jack Celch, ?age 2


     treasurer ma fa ctxntg survelyor,who ahall hHa
     an orl'lceat tha ooilntyseat, and ho10 their
     ofslce ror two years, and until their owxen-
     30x-sor% ;uallNaC; and shsrllhave suoh oonmn-
     sothi  as sag be provldod by lm."
          The office of county treasurer Is 088 of the of-
Slcos created by the Constitution.
          L? Snnunrf 21, 1936, thin departaant hala In an
opinion written by Honorable Joe J. Alsup, fiselstantAt&r-
ney General, adarcS5~d tc %X0 Ualter, county AttOrrUJ',
Abllen~, Texas, that a~aomiaeioners* oourt is rithout
pauar to abolish the 0srioO OS aounty troaaurer.
             ::equote SroruTexas Jurlsprudsnce,Yol. 51, p. ZB7,
06 roimrrr
             *The Ie~lslature   18, or OOluB&,wlthoLlt
     powsr to abolleb offioes areatcd by thu Oonfsti-
     tutlon, but may do away with officera or it6
     own orcation though it thereby intertarea with
     the terns 0r the lncumbentsl aa it they author
     lta the camlaoloner~*  oaurt oS crnycounty to
     abolish an ofiloe ln5orar ae that aounty lo
     aona8mOd,~WkU!tharthe ibatterOS fillfn~ such
     ofSloe in the first lastanoe la It&t to the
     oourt'e dlwretion.w
          I& ~lnsmr to your first question you ax rospect-
fully &vised thnt It Is the opinion aS this bepartment
thnt the oomniasloncr~~ court of Ca~er~llCounty does not
have the power or legal authority to atiollshthe office QS
COUW Treasurer ln mid COW&y.
          consideringyour aeoond qubstton, we quote oer-
                                           thl,nk applicable.
tain statute& or por'tionsthereof whioh ‘rie
to the question involved.
          hrt:cle 3943, liovlsedCivil Statutes, rs mended,
reads Zn pert as follaws:
          "The ooassniselona
                           allowed to any County
     Treasurer shall not axoosd Sao Thaueand Zollars
     ($2,000) annu6llg; proribeb, t&t in all ooun-
     ties in cshlohthe aseaaasd value oi the ~~QP-
     5rty 0s 8u0h countlss shall bo 0x1smmarad Ml-
     lion IMllarn (~100,000,000)-orfRomIll8 shown _
Honorable Jack mioh, Page 3


    by the preoedlngaaseaeimnt roll, the Treaaur-
    ers thereor shall reostre as their oomlseions
    a sum not e~owdlng Two ThOuwnd, swan Bundred
    Dollars ($2,700)annually; pmvi404 that in all
    cemtlae having a population  or not 188s than
    eaxonty-firethousand (76,000)an4 not WJIVJ
    than eighty thousand (80,000)aooording to the
    pmoeding United States Census, in whiah aoua-
    tiea, road, or road an4 bridge bonds in the
    amount or six killion Dollars ($6,000,000)or
    more an4 flood protsotionbonds in the amount
    of One Yilllon Dollars (#l,OOO,OOO)or more
    have bean vote4 by the peoplo, the Treaaurars
    thersot shall reasive re their eommisslonea
    mm not to exoeod Two Thousand, Seven Hundre4
    Dollars ($2,700)annually; and shall be allme
    an assistant at a salary not to oxwed Oao
    zhzussnd, Two Rundred Dollar6 ($1,200)annually;
           Seotion 13 of Artiale 39120, rmaaa in part a8
roilowst
           "The C0mmls~ione~8'Court in oountfos bar-
     lng a populationof twenty thoa6an4 (20,000)
    lnhabitnnta   or ohm, an4 less than one hondred
    and ninety thousand (190,000)    inhabitantsao-
    oordin& to the l.astpro-ding ye48ral Census,
     is hereby authorizedan4 it 8hallbe its duty
    to fix tha salaries or all the rollowlng aam
    0rrfcer6, td-wit: eherirr, asseeeor and oolleot-
    or of taxes, county judge',oounty attornop, in
    oluaing crlafnal alstriat attorneys an4 oounty
    attorneyawho perform the Qutiea of aistriot
    .attorneys,dlstrlot olerk, county alerk, trea8-
     umr, hide end animal inspector. Woh of 8aid
    orriaers *hall be~,paldin money an annual salary
    ,ln~twelvo(12) equal inrt.all.mente  of not 14~6s
    than the total sum earned ae oompensationby
    'himIn hi8 otiiaial oapaoity ?or the tiaOa1 year
    1935, and not more than tb maximwi amount dl-
     lowed suoh orricer under the lawn edrting on
    Agsust 24, 1933 * * r."
          Artiales 9841 and 3842, Revised Civil StatuteS,
aud the authoritiesnumtloned in your brief do not apply
to those oounties aming within the populationbraaket set
Out in Seotion 13 or Artiole 39120, Camwon County doea
coax within the populationbracket mantioned in SeOtiOn
13, firttols39128, therefore this 8totute applies to Camor-
on county.
                                                              681

Eonarable Jaok xelah, Fag% 4


          You are raapaottullyadvised that it la t.he
optnlon or this department that the ~ommlaai~n~fs~ court
or Cameron county 66mot rix tha county tr6aaurt4r*a oot6-
panaatlonon a oomn&aslonbaa16 but auoh salary must not
be less than the total sum earned as oompeneatiouby the
county treasurer in hla offioial oapaoity for tha fiaoal
year 1935, an4 not Lore than the maximma amount allowa
such orflwr under laws existing on August 24, 1933.
          Trusting ,thatthe rimgoing rully answer6 your
inquiry, wa remain
                                     Yours very tmly
                                 ATTORREY OEWERAL OF TEZi.5




AW:L.X
           AFPELVE~OCT 2, 1939
              u-w
           ATTOFWEY GENJSRAL
                           Or'T~s